Citation Nr: 1424437	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  13-03 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total rating for compensation based on individual unemployability due to service-connected disability (TDIU).  

[The issue of entitlement to a an initial disability greater than 70 percent for service-connected posttraumatic stress disorder (PTSD) will be the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

During the current appeal, and specifically in February 2014, the Veteran testified at a hearing at the RO conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2013).  A transcript of the testimony has been associated with the Veteran's claims file.  


FINDING OF FACT

As a 100 percent scheduler disability rating has been assigned for the Veteran's service-connected PTSD for the entirety of the rating period from June 16, 2009, there remain no questions of law or fact to be decided regarding TDIU.  


CONCLUSION OF LAW

The assignment of a 100 percent scheduler evaluation for the PTSD in this case renders the TDIU appeal moot and the claim is dismissed.  38 C.F.R. § 4.16(a) (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As noted in the Introduction above, the Board has granted a 100 percent scheduler disability rating for PTSD throughout the entirety of the rating period from June 16, 2009.  This award represents a complete grant of the benefits sought on appeal.  As explained in this decision, the grant of a 100 percent scheduler rating that covers the entire period of the TDIU claim moots the TDIU claim on appeal.  In such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As such, review of VA's duty to notify and assist is not necessary on the appealed issue of entitlement to TDIU.  In cases such as this, VA is not required to meet the duty to notify or assist a claim, where a claim (for TDIU) cannot be substantiated because there is no longer any legal basis for the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  

II.  Analysis

In June 2011, the Veteran filed a claim for TDIU (VA form 21-8940).  In his arguments to the Board, the Veteran indicated that he was last employed as a civilian driver for the United States Air Force in October 2000.  According to the Veteran, he was let go from this position because he "couldn't take the stress of it anymore."  At the February 2014 hearing, the Veteran testified that he had a difficult time getting along with others and experienced ongoing symptoms of anger and anxiety while trying to fulfill his occupational duties.  The Veteran further indicated that his service-connected PTSD prevented him from securing or following substantially gainful employment.  During his hearing, the Veteran testified that even though he enrolled in school and completed an electrician apprentice program to improve his ability to obtain another form of employment, he struggled through these courses and there were a multitude of special accommodations made to help him pass his classes.  The Veteran further stated that given the severity of his psychiatric condition, he did not feel as though he would be successful in this type of occupation today.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

In a decision signed by a different Veterans Law Judge, the Board granted a 100 percent schedular disability rating for the Veteran's service-connected PTSD.  Since the regulations governing TDIU specify that it can only be assigned in cases where the schedular rating is less than total, there is no basis for awarding a TDIU.  38 C.F.R. § 4.16(a).  

The Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008), in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU 

predicated on a single disability may form the basis for an award of special monthly compensation.  The Bradley case, however, is distinguishable from the instant case. In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Here, the Veteran's service-connected PTSD is rated at a 100 percent schedular disability rating and it is the only service-connected disability resulting in unemployability.  There is no evidence suggesting that his service-connected peptic ulcer and fractured 5th metatarsal of the right foot has caused unemployability, nor has the Veteran suggested that his peptic ulcer and fractured 5th metatarsal of the right foot rendered him unemployable.  Thus, to also award a separate TDIU rating in addition to the schedular 100 percent rating based on the Veteran's service-connected PTSD would result in duplicate counting of the disability.  

For these reasons, the award of the total schedular rating effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).


ORDER

As a 100 percent schedular disability rating for PTSD has already been awarded, the appeal for TDIU has been rendered moot, and is dismissed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


